Citation Nr: 0115544	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  97-10 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
ruptured urethra with post-operative suprapubic scar, 
currently evaluated as noncompensably disabling.

2.  Evaluation of service connected residuals of a fracture 
of the left clavicle (minor) from November 25, 1945 to 
October 30, 1995, rated as noncompensably disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the left clavicle (minor), rated as 10 percent 
disabling from October 31, 1995.

4.  Evaluation of service connected residuals of a fracture 
of the right mandible, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from June 1941 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The post-operative suprapubic scar is well-healed.

2.  No competent evidence identifies the appellant's 
complaints regarding frequency, urgency, dysuria, nocturia, 
hesitancy or dribbling with forced stream as a residual of 
his service connected ruptured urethra.

3.  There was no subjective reports or objective evidence of 
disability associated with residuals of a fracture of the 
left clavicle (minor) from November 25, 1945 to October 30, 
1995.

4.  At the time of a July 1996 VA examination, there was X-
ray evidence of osteoarthritis in the glenoid labrum, forward 
elevation of the left arm was limited to 110 degrees, and 
abduction was limited to 110 degrees.

5.  Residuals of a right mandible fracture are currently 
manifested by subjective soreness after chewing hard food.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a post-
operative suprapubic scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2000).

2.  The criteria for a compensable evaluation for residuals 
of a ruptured urethra have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, §§ 4.115a,b, 
Diagnostic Code 7518 (2000).

3.  The criteria for a compensable evaluation for residuals 
of a fracture of the left clavicle (minor) from November 25, 
1945 to October 30, 1995 have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5010-5203 (2000).

4.  Residuals of a fracture of the left clavicle (minor) are 
no more than 10 percent disabling from October 31, 1995.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5010-5203 (2000).

5.  The criteria for a compensable evaluation for residuals 
of a fracture of the right mandible have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.150, Diagnostic Code 9999-9904 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was denied for residuals of a ruptured 
urethra and fracture of the left clavicle in a March 1946 
rating decision.  Service connection was established for a 
post-operative scar (related to the ruptured urethra), and 
the disability was assigned a noncompensable evaluation.  In 
January 1948, service connection was denied for residuals of 
a fractured right mandible.  This appeal stems from a 
November 1995 rating decision that recharacterized the 
service connected disability from the date of separation from 
service as residuals of a ruptured urethra with post-
operative suprapubic scar.  The noncompensable evaluation was 
confirmed and continued.  The November 1995 rating decision 
also found clear and unmistakable error in the March 1946 and 
January 1948 rating decisions and revised them; granting 
service connection for residuals of a fractured left clavicle 
(minor) and residuals of a fractured right mandible.  Both 
disabilities were assigned noncompensable evaluations from 
the date of separation from service.  During the pendency of 
the appeal, the RO increased the evaluation for the service-
connected residuals of a left clavicle (minor) fracture to 10 
percent from October 31, 1995.

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the rating decision, the Statement of 
the Case, and the Supplemental Statement of the Case issued 
during the pendency of the appeal, the appellant and his 
representative were given notice of the laws governing the 
appeal, and the information, medical evidence, or lay 
evidence necessary to substantiate the claims.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.  
This included service medical records which were previously 
obtained and associated with the claims folder.  All 
identified and relevant medical treatment and examination 
records have been obtained.  Private medical records from Dr. 
Austin were obtained in addition to VA Medical Center 
records.  VA examinations were conducted in April 1995 and 
July 1996, and a copy of the report associated with the file.  
We note that the appellant's representative has requested new 
VA examinations on the basis that the evidence obtained in 
1995 and 1996 is too old.  The Board declines to order 
additional VA examinations on the basis that the examinations 
were fully adequate to rate the disabilities in question and 
that the evidence obtained during the examinations suggested 
that the disabilities under the Board's consideration were 
static.  Furthermore, the RO obtained VA Medical Center 
records through the end of 1999, and they do not suggest a 
worsening of any of the disabilities under our consideration.  
A hearing was conducted before the RO in July 1996 and a 
transcript associated with the claims folder.  At the time of 
the hearing, the parties discussed the availability of any 
outstanding evidence and the duty to suggest evidence was 
met.  38 C.F.R. § 3.103 (2000).  Furthermore, there is no 
indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to this 
claim.  When the Board considers an issue not considered 
below by the RO, in this case because the passage of the 
Veterans Claims Assistance Act came after the RO had 
completed consideration of the case, then the Board must 
consider whether the appellant would be prejudiced by 
appellate review without first returning the case to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the cited 
findings regarding the development previously accomplished in 
this case, we hold that the appellant would not be prejudiced 
with our consideration of the appeal since the duty to assist 
the appellant has been met and no reasonable possibility 
exists that additional assistance would aid in substantiating 
the claims.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In the November 1995 rating decision under appellate 
consideration, the RO found clear and unmistakable error in a 
prior rating decision and granted service connection for: 1) 
residuals of a fractured left clavicle and; 2) residuals of a 
fractured right mandible back to the date of separation from 
service.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  Fenderson 
v. Brown, 12 Vet. App. 119 (1999).  During the pendency of 
the appeal, the evaluation for service connected residuals of 
the left clavicle was increased to 10 percent from October 
31, 1995, based on the development of osteoarthritis 
identified in July 1996.  The Board has considered whether 
staged ratings are applicable for either of these two 
disabilities.  We conclude that the conditions addressed have 
not significantly changed (other than that which was 
identified by the RO pertaining to the left clavicle) and 
that uniform ratings are otherwise appropriate in this case.

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating a musculoskeletal disability.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant testified before the RO in July 1996.  He had 
urinary frequency and reported that he sometimes had to 
urinate every hour.  Overnight he had to rise and urinate 
every two hours.  He had urinary urgency and carried a urinal 
with him.  If a bathroom were not close by he would soil 
himself, and most of the time this happened three times a 
month.  His urinary stream lacked force, and his bladder felt 
like there was something in there all of the time.  He had 
burning pain with urination part of the time and his urine 
smelled badly.  He reported that the post-surgical scar was 
very tender if he pushed on it.  He has not required any 
dilation since service.  He was on diuretics to reduce his 
swelling.  He did not wear any pads or other appliance.  He 
did not have recurring urinary infections.  He had a knot in 
his clavicle where it was fractured and he has to use his arm 
a certain way or it got sore.  His jaw became sore if he 
chewed hard foods.  He received no treatment for his clavicle 
or his jaw. 

Residuals of a ruptured urethra, post-operative suprapubic 
scar.  

The appellant was involved in a jeep accident in January 
1945, that resulted in a severe posterior urethral rupture.  
The appellant was unable to void and a suprapubic cystotomy 
was performed.  In May 1945, the urethra was repaired, and 
service medical records revealed that by September 1945 he 
was improved.

Private hospital records from 1989 documenting admissions for 
treatment of gastrointestinal bleeding and viral hepatitis do 
not document any urinary problems or problems associated with 
the post-surgical scar.  A history and physical examination 
conducted in June 1991 by Dr. Austin noted a midline 
abdominal surgical scar.  There were no genitourinary 
abnormalities.

A VA examination was conducted in April 1995.  During this 
examination the appellant reported occasional urethral 
dilations and cystoscopy, but not for several years, although 
the examiner commented that the appellant's history was 
extremely difficult to elicit.  He reported chronic nocturia 
3-4 times, some hesitancy and dribbling with forced stream.  
He reported constant mild to moderate dysuria and no urethral 
discharge.  He reported occasional urgency with incontinence 
and a very minimal amount of drainage from the suprapubic 
cystostomy site.  On physical examination the abdomen was 
normal except for obesity and scars.  There was a 15-cm. 
suprapubic scar that did not reveal a point of occasional 
minimal seepage of urine.  The prostate was normal as 
palpated but not easily felt.  A history of a crush injury 
with ruptured urethra was diagnosed.

Dr. Austin conducted a physical examination in May 1996 and 
indicated that the examination of the urinary system was 
unremarkable.  The appellant did not voice any urinary system 
complaints.

A VA examination was conducted in July 1996.  The appellant 
complained of some dysuria and urgency.  On physical 
examination there was a well healed 18-inch linear, 
vertically oriented mid sagittal scar that extended from the 
epigastrium to the hypogastrium.  His external genitalia were 
normal, there was no penile discharge or deformity of the 
phallus.  The prostate was benign.  Post-operative status 
repair of the urinary bladder and urethral ruptures with a 
well-healed scar, some subjective complaints and objective 
findings as described was indicated.

VA Medical Center outpatient records through 1999 failed to 
indicate complaint of or treatment for any genitourinary 
disorder.

The post-surgical scar is currently evaluated under 
Diagnostic Code 7805 for other scars which directs rating 
based on limitation of function of the part affected.  
38 C.F.R. § 4.118; Diagnostic Code 7805 (2000).

The Board has also considered whether a compensable 
evaluation is warranted under additional criteria available 
for rating scars.  Superficial scars that are poorly 
nourished with repeated ulceration are assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118; Diagnostic Code 7803 (2000).  
Superficial scars that are tender and painful on objective 
demonstration are assigned a 10 percent evaluation.  
38 C.F.R. § 4.118; Diagnostic Code 7804 (2000).

The preponderance of the evidence is against a compensable 
evaluation for the post-surgical scar.  A scar is not a 
compensable condition unless the veteran experiences some 
complications with the scar; the current state of the record 
does not document any such complications.  See generally 38 
C.F.R. § 4.118; see also 38 C.F.R. § 4.48, Chelte v. Brown, 
10 Vet. App. 268 (1997).  We note that the appellant has 
testified that the scar is painful to the touch and that 
there is occasional seepage from the scar.  However, there is 
no objective confirmation of either of these conditions.  
Rather, the VA examiners in 1995 and 1996 found the scar well 
healed, and the examiner in 1995 specifically indicated that 
there was no evidence of a site for seepage from the scar.  
There is no evidence that the post-surgical scar limits 
function of any part.  The appellant is competent to state 
that his condition is worse or to report pain or seepage.  
However, the training and experience of the medical personnel 
makes their findings more probative as to the extent of the 
disability.  We are further persuaded that in the absence of 
any complaints or objective evidence in the VA Medical Center 
outpatient records or private medical records, a compensable 
evaluation for the post-surgical scar is not warranted.

The appellant's service connected residuals of urethral 
rupture is rated under the Diagnostic Code for urethral 
stricture, which directs rating as for a voiding dysfunction.  
38 C.F.R. § 4.115b; Diagnostic Code 7518 (2000).  Voiding 
dysfunctions are rated as to the particular condition as 
urine leakage, frequency, or obstructed voiding.

When continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is assigned.  Requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day, a 40 percent evaluation is assigned.  Requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day, a 20 percent evaluation is assigned.

A 10 percent rating is warranted for urinary frequency where 
the daytime voiding interval is between two and three hours, 
or where the claimant awakens to void two times a night; a 20 
percent evaluation requires a daytime voiding interval 
between one and two hours, or awakening to void three to four 
times a night; a 40 percent evaluation requires a daytime 
voiding interval of less than one hour, or awakening to void 
five or more times a night.

A noncompensable evaluation is warranted for obstructed 
voiding where obstructive symptomatology with or without 
stricture disease requires dilatation one to two times a 
year; a 10 percent evaluation requires marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
flow of stream) with any one or combination of the following: 
1. Post void residuals greater than 150 cubic centimeters; 2. 
Uroflowmetry showing a markedly diminished peak flow rate 
(less than 10 cubic centimeters per second); 3. Recurrent 
urinary tract infections secondary to obstruction; 4. 
Stricture disease requiring periodic dilatation every two to 
three months.  A 30 percent evaluation is for application 
with urinary retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a (2000).

The preponderance of the evidence is against a compensable 
evaluation as no examiner has attributed any of the 
appellant's complaints such as frequency, urgency, dysuria, 
nocturia, hesitancy or dribbling with forced stream as a 
residual of his service connected ruptured urethra.  The 
examiners have diagnosed only the history of the inservice 
injury.  Furthermore, a review of the VA Medical Center 
outpatient records and his private inpatient and outpatient 
medical records fail to reveal documentation of any 
genitourinary abnormalities that are said to be a residual of 
the inservice injury.  The appellant is competent to report 
his genitourinary complaints and observations and we do not 
dispute his reports.  However in the absence of any objective 
evidence that links his complaints to the service connected 
urethral rupture, a compensable evaluation is not warranted 
and the preponderance of the evidence is against the claim. 


Residuals of a fracture of the left clavicle (minor).

Service medical records revealed that the appellant fractured 
his left clavicle in May 1942.  He received closed treatment 
with adhesive tape.  

Private hospital records from 1989 documenting admissions for 
treatment of gastrointestinal bleeding and viral hepatitis do 
not document any problems associated with the fracture of the 
left clavicle.  A history and physical examination conducted 
in June 1991 by Dr. Austin noted musculoskeletal problems 
only in the appellant's knees.

On VA examination in April 1995 there were no abnormalities 
reported or found regarding the left clavicle.

Dr. Austin conducted a physical examination in May 1996 and 
indicated that the appellant had degenerative joint disease, 
although the specific joints were not identified.

A VA examination was conducted in July 1996.  The appellant 
reported pain and limited motion in the left shoulder.  On 
physical examination, forward elevation was to 110 degrees on 
the left.  Abduction was to 110 degrees on the left.  He was 
able to perform internal and external rotation of the left 
shoulder in a fairly normal manner, but he had difficulty 
performing back scratching with the left hand.  There was a 
slight deformity of the shaft of the left clavicle.  X-ray 
examination revealed a healed fracture of the left mid-
clavicle with callous formation present.  There was some 
angular deformity still present.  There was mild 
osteoarthritis spurring of the glenoid labrum and a normal 
articular relationship at the glenohumeral joint.  Left 
clavicular fracture with objective findings was diagnosed.

VA Medical Center outpatient records through 1999 failed to 
indicate complaint of or treatment for a left clavicle or 
shoulder dysfunction.

Arthritis due to trauma, substantiated by X-ray findings, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a; 
Diagnostic Code 5010 (2000).  Diagnostic Code 5003 for 
degenerative arthritis (hypertrophic or osteoarthritis) 
provides that for degenerative arthritis established by X-ray 
findings, it will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-rays findings are not to be combined with ratings based on 
limitation of motion, and will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.

Impairment of the clavicle or scapula, with dislocation, is 
assigned a 20 percent evaluation for either the major or 
minor shoulder.  With nonunion with loose movement a 20 
percent evaluation is assigned for either the major or minor 
arm.  Without loose movement, a 10 percent evaluation is 
assigned for either the major or minor arm.  With malunion of 
the clavicle or scapula a 10 percent evaluation is assigned.  
The disability may be rated on impairment of function of the 
contiguous part.  38 C.F.R. § 4.71a; Diagnostic Code 5203 
(2000).

Limitation of motion of the arm, with limitation of motion to 
25 degrees from the side, is assigned a 40 percent (major) or 
30 percent (minor) evaluation.  With limitation of motion of 
the arm midway between the side and shoulder level, a 30 
percent (major) or 20 percent (minor) evaluation is 
warranted.  Limitation of motion in the arm at shoulder level 
is assigned a 20 percent evaluation for either the major or 
minor arm.  38 C.F.R. § 4.71a; Diagnostic Code 5201 (2000).  

November 25, 1945 to October 30, 1995:

There is no evidence of osteoarthritis, or impairment of the 
clavicle, or limitation of motion in the left arm from 
November 25, 1945 to October 30, 1995.  Therefore, there is 
no basis for a compensable evaluation for this time period 
under any of the applicable Diagnostic Codes.  There is no 
evidence of functional impairment in the left arm that would 
support a compensable evaluation under the analysis as set 
forth in 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  Therefore, the preponderance of the evidence is 
against the claim for a compensable evaluation during this 
period.

From October 31, 1995:

X-ray evidence of degenerative joint disease in the left 
shoulder area was first identified in July 1996.  There was 
no X-ray evidence of clavicular abnormality other than the 
healed fracture.  Therefore, it is appropriate to rate this 
disability on the basis of limitation of motion of the left 
arm, Diagnostic Code 5201.  On physical examination, forward 
elevation of the left arm was 110 degrees, and abduction was 
to 110 degrees.  Therefore, although there is limitation of 
motion, it is not to a compensable degree.  However, the 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint, as was 
assigned by the RO.  38 C.F.R. § 4.59 (2000).

The preponderance of the evidence is against the higher 
evaluation because, as previously stated, limitation of 
motion in the left arm was not limited to shoulder level.  We 
have considered whether there is functional impairment that 
would approximate a higher level of limitation of motion in 
the left arm.  However, competent evidence of less movement 
that normal, more movement than normal, weakened movement, 
excess fatigability, incoordination, or painful movement that 
functionally limits the use of the left arm to shoulder level 
has not been presented.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. 
App. 7, 10-11 (1996).  Therefore, these provisions do not 
assist the appellant.  We have considered the appellant's 
testimony that his arm gets sore with use, however this does 
not support a higher evaluation as it does not demonstrate 
limitation of motion of the arm to shoulder level.  In the 
absence of competent evidence of actual or functional 
limitation of motion in the left arm to shoulder level, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Residuals of a fracture of the right mandible.

Service medical records revealed that the appellant received 
a simple, comminuted complete right-sided fracture of his 
mandible in April 1943.  The fracture was treated by wiring.  
At the time of medical board proceedings in October 1945, it 
was considered not disabling.

Private hospital records from 1989 documented admissions for 
treatment of gastrointestinal bleeding and viral hepatitis 
but do not document any problems associated with the fracture 
of the right mandible.  A history and physical examination 
conducted in June 1991 by Dr. Austin noted musculoskeletal 
problems only in the appellant's knees.

On VA examination in April 1995 there were no abnormalities 
reported or found regarding the right mandible.

Dr. Austin conducted a physical examination in May 1996 and 
indicated that the appellant denied any problems with the 
throat.  No jaw abnormality was noted on examination.

A VA examination was conducted in July 1996.  There was no 
limitation of motion of the jaws.  There was a severe 
reabsorption of the mandibular alveolar ridge.  He had an 
acquired absence of all teeth, masticatory impairment due to 
the loss of teeth and completely worn dentures, and a history 
of a fractured right posterior mandible.

VA Medical Center outpatient records through 1999 failed to 
indicate complaint of or treatment for any jaw dysfunction.

This disability has been rated by analogy to malunion of the 
mandible under the criteria for rating dental and oral 
conditions.  Severe displacement of the mandible is assigned 
a 20 percent evaluation.  Moderate displacement is assigned a 
10 percent evaluation.  Slight displacement is assigned a 
noncompensable evaluation.  NOTE-Dependent upon degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150; Diagnostic Code 9904 (2000).

The preponderance of the evidence is against a compensable 
evaluation for this disability as there is no competent 
evidence than the mandibular fracture is displaced.  There is 
no competent objective evidence that attributes a loss of 
range of motion (there is none) or loss of masticatory 
function to a residual of the mandibular fracture.  The VA 
examiner diagnosed a history of the mandibular fracture.  
Tooth loss was said to be acquired, not post-traumatic, and 
masticatory impairment was due to the loss of teeth and 
completely worn dentures, not to the mandibular fracture.  
Therefore, there is no competent evidence that would support 
a compensable evaluation under the appropriate rating 
criteria, and no evidence to support evaluation under another 
Diagnostic Code.  We have considered the appellant's 
contention that his jaw gets sore when he chewed hard food, 
however this is insufficient to support a compensable 
evaluation.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  In this regard, the Board finds that the schedular 
criteria and currently assigned evaluations for residuals of 
a ruptured urethra, a post-operative suprapubic scar, 
residuals of a fracture of the left clavicle (minor), and 
residuals of a fracture of the right mandible are adequate as 
the case does not present an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards.  Competent, 
objective evidence of marked inference with employment or 
frequent periods of hospitalization for any of these 
disabilities has not been shown.


ORDER

A compensable evaluation for residuals of a ruptured urethra 
is denied.  A compensable evaluation for a post-operative 
suprapubic scar is denied.  A compensable evaluation for 
residuals of a fracture of the left clavicle (minor) from 
November 25, 1945 to October 30, 1995 is denied.  An 
increased rating for residuals of a fracture of the left 
clavicle (minor) from October 31, 1995 is denied.  A 
compensable evaluation for residuals of a fracture of the 
right mandible is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

